The plaintiffs petition for certification for appeal from the Appellate Court, 45 Conn. App. 490 (AC 16154), is granted, limited to the following issue:
*912The Supreme Court docket number is SC 15570.
Robert A. Nagy, assistant attorney general, in support of the petition.
James P. Connolly, in opposition.
Decided September 18, 1997
“Under the circumstances of this case, did the Appellate Court properly affirm the trial court’s order of remand for a new hearing and decision on the defendant’s accounting?”